Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23rd, 2022, has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites a resin A containing an aromatic polyamide with an intrinsic viscosity of 3.0 dl/g or more and 8.0 dl/g or less. However, the present specification only provides support for a resin A which is an aromatic polyamide with the claimed viscosity (i.e., the claims recite a resin A which can have multiple resins, one of which being an aromatic polyamide with the claimed intrinsic viscosity, while the present specification only supports specifically a resin A which is itself the claimed aromatic polyamide with the claimed intrinsic viscosity).
Claims 12-13, 15, and 17-21 are rejected as containing new matter due to dependence on unsupported claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, and 17-21 are under 35 U.S.C. 103 as being unpatentable over Otsuka (JP2013020769A) in view of Endo (JP2008047400A) and Sawamoto et al (US2012/0308898A1), with evidentiary support from Teijin (A high-performance meta-aramid that drives protection). Otsuka and Endo are read from English machine translations, which have been placed in the Application File.
	With regards to claim 11, Otsuka discloses a separator for nonaqueous electrolyte battery comprising a heat-resistant porous layer containing aromatic polyamide (first porous layer containing a resin A) coated on both surfaces of a porous substrate, and an adhesive porous layer containing a fluorine-based resin (second porous layer containing a resin B) coated on a surface of the heat-resistant porous layer (Otsuka: para. [0001], [0007], and [0010]; claims 1-8). The aromatic polyamide of Otsuka has a melting point in the range of 200C or higher, which is within the claimed range of a resin A having a melting point of 150C or higher (Otsuka: para. [0016] and [0019]).
	Otsuka does not appear to expressly teach or disclose the fluorine-based resin B as having a melting point of 130C or lower.
	Endo discloses a nonaqueous electrolyte secondary battery separator comprising a polyvinylidene fluoride laminate structure formed via thermal fusion, the polyvinylidene fluoride structure having a melting point which is lower than that of the separator, more specifically, the polyvinylidene fluoride structure having a melting point of 60 to 100C (Endo: English Translation – abstract; claims; page 2, “As a result of intensive studies… achieved by thermally fusing…” and “That is, the nonaqueous electrolyte… a melting point lower…”; page 4, “In particular, a polymer containing…60 to 100C”). The aforementioned polyvinylidene fluoride melting point is selected to enable a thermal fusion process which results in prevention of internal short circuit even when impact is applied, and furthermore, to provide excellent cycle characteristics (Endo: page 2, “According to the present invention… does not cause an internal short circuit…”; page 4, “By such heat fusion… excellent cycle characteristics will be demonstrated…”). Otsuka and Endo are analogous art in that they are related to the same field of endeavor of nonaqueous battery separators comprising polyvinylidene fluoride support layers (see above discussion). A person of ordinary skill in the art would have found it obvious to have selected the melting point taught in Endo for the polyvinylidene fluoride layer of Otsuka, in order to provide reduced short circuit even in the event of impact, in addition to excellent cycle characteristics (see above discussion).
Regarding the claimed mixed-layer thickness (HC) of the first porous layer and the second layer, Otsuka and Endo teach a composition and method of making which is substantially identical to that which results in the claimed product. In the cases of both the claimed invention and Otsuka and Endo, a porous polyethylene substrate is solution-coated on both sides with an aramid (i.e., aromatic polyamide resin, or the claimed resin A), with coagulation and cleaning via immersion in water (Otsuka: para. [0063]-[0064]; Present Specification PGPub: see at least para. [0110]-[0113] which outlines the method used for a specific composition, though others are used in later examples). Otsuka further discloses the incorporation of particles into its first porous layer to provide a roughness which enhances adhesiveness between the first and second porous layers (Otsuka: para. [0020]). In the interest of compact prosecution, it is noted that the aromatic polyamide resin is a material according to present claim 14, and the polyvinylidene resin is a material according to present claim 17. For the aromatic polyamide, Otsuka selects a Conex® resin, which, according to the Teijin reference, has a chemical formula in accordance with present claim 15 (Otsuka: para. [0063]; Teijin: page 4, see formula at the end of the five paragraphs which start with “Produced by Teijin Aramid…”). Therefore, a person of ordinary skill would have expected the separator of Otsuka to possess the claimed mixed-layer thickness. See MPEP 2112. In further support, the Examiner notes that, according to the present specification, the claimed mixed-layer thickness is selected by the claimed invention to provide adhesiveness to electrodes and battery characteristics (Present Specification PGPub: see para. [0076]). Since the material of Otsuka is manufactured to provide excellent adhesion to electrodes and improved battery characteristics such as shutdown characteristic and capacity retention rate, a person of ordinary skill would have further expected the presence of the claimed mixed-layer thickness (i.e., the separator of Otsuka has the functional effects which result from the selection of the claimed mixed-layer thickness, suggesting that the claimed mixed-layer thickness is present, even if not explicitly acknowledged) (Otsuka: para. [0001]-[0007], [0014], and [0083]).
Although Otsuka and Endo disclose an aromatic polyimide, Otsuka and Endo are not explicit to an aromatic polyimide with an intrinsic viscosity in the claimed range or 3.0 to 8.0 dl/g.
Sawamoto is directed to a nonaqueous battery separator comprising a porous aromatic polyamide film with an intrinsic viscosity of 0.5 dl/g or more (para. [0005], [0012], and [0042]). Sawamoto selects its intrinsic viscosity since it is known in the art to result in a porous film with high handleability (Sawamoto: para. [0042]). The Examiner notes that high handleability is desired by both the prior art and the present specification, and furthermore, the present specification admits intrinsic viscosity results in improved film forming. Otsuka, Endo, and Sawamoto are analogous art in that they are related to the same field of endeavor of porous battery separators for nonaqueous batteries. Sawamoto is reasonably pertinent to the claimed invention in that it uses an overlapping viscosity range to solve the same problem of improving handleability and film formation of an aromatic polyamide film. A person of ordinary skill in the art would have found it obvious to have selected from the intrinsic viscosity range of Sawamoto in order to improve the handleability of the prior art film (Sawamoto: para. [0042]). Furthermore, a person of ordinary skill in the art would have tended closer towards the claimed range, as Otsuka teaches desiring a film with improved heat resistance and handleability, Sawamoto notes an overlapping range with improved handleability, and the present specification admits the claimed viscosity range results in heat resistance and handleability (i.e., the prior art discloses adjusting the intrinsic viscosity to achieve identical properties to those of the present specification).
	With regards to claim 12, the heat-resistant porous layer (i.e., first porous layer) has a thickness of about 2 to about 12 microns, which overlaps the claimed range of 0.5 microns or more and 10 microns or less (Otsuka: para. [0018]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 13, the adhesive porous layer (i.e., second porous layer) has a thickness of about 0.5 to about 10 microns, which overlaps the claimed range of 0.02 microns or more and 5 microns or less (Otsuka: para. [0032]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 15, the resin A is having a structure according to present claim 15 (see above discussion).
	With regards to claim 17, the resin B is a polyvinylidene fluoride (i.e., fluororesin) (see above discussion).
	With regards to claim 18, the heat-resistant porous layer (i.e., first porous layer) includes inorganic particles having a diameter of from 0.1 to 3 microns, which is entirely within the claimed range of 0.05 microns or more and 5 microns or less (Otsuka: para. [0020]). Considering that Otsuka selects from its diameter range for the purpose of providing a moderately rough surface between the heat-resistant porous layer and the adhesive layer, which is the same purpose disclosed in the present specification, the claimed range is considered to be disclosed with sufficient specificity. Regardless, the range of Otsuka overlaps the claimed range. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
	With regards to claim 19, Otsuka discloses its film as a battery separator (see above discussion).
	With regards to claim 20, Otsuka more specifically discloses its battery separator as used in a battery (Otsuka: para. [0001]).
With regards to claim 21, the heat-resistant porous layer (i.e., first porous layer) has a thickness of about 2 to about 12 microns, which overlaps the claimed range of 0.5 microns or more and 6 microns or less (Otsuka: para. [0018]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot due to new grounds of rejection over the Sawamoto reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783